Exhibit 10.10

METAVANTE

2007 EQUITY INCENTIVE PLAN

1. Objectives. The Metavante 2007 Equity Incentive Plan is designed to attract
and retain certain selected officers, key employees, non-employee directors and
appropriate third parties whose skills and talents are important to the
Company’s operations, and reward them for making major contributions to the
success of the Company. These objectives are accomplished by making awards under
the Plan, thereby providing Participants with a proprietary interest in the
growth and performance of the Company. Such awards shall include Awards of
Options and Restricted Stock granted in substitution for awards or options and
restricted stock granted under a plan of Marshall & Ilsley Corporation.

2. Definitions.

(a) “Award” shall mean an Option, share of Restricted Stock, Restricted Stock
Unit, SAR (stock appreciation right), share of Performance Stock or Performance
Unit awarded to a Participant pursuant to such terms, conditions and limitations
as the Committee may establish in order to fulfill the objectives of the Plan.

(b) “Award Agreement” shall mean the agreement that sets forth the terms,
conditions and limitations applicable to an Award.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cause” shall mean (i) the definition of Cause set forth in any individual
employment agreement or change of control agreement applicable to such
Participant, or (ii) in the case of a Participant who does not have an
individual employment agreement or change of control agreement that defines
Cause, the definition of Cause contained in the Award Agreement, and (iii) in
the case of a Participant who does not have an individual employment agreement,
change of control agreement or Award Agreement that defines Cause, then Cause
shall mean the discharge of a Participant on account of fraud or embezzlement
against the Company or serious and willful acts of misconduct which are
detrimental to the business of the Company.

(e) “Change of Control” shall mean the first to occur of the following:

 

  (i)

The acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) other than WPM, L.P., of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty-three
percent (33%) or more of either (A) the then-outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”), or (B) the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote



--------------------------------------------------------------------------------

 

generally in the election of directors (the “Outstanding Company Voting
Securities”), provided, however, that the following acquisitions of common stock
shall not constitute a Change of Control: (A) any acquisition directly from the
Company (excluding an acquisition by virtue of the exercise of a conversion
privilege or by one person or a group of persons acting in concert), (B) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any company
controlled by the Company (each a member of the “Metavante Group”), (iv) any
acquisition by WPM (except as set forth below) or (v) any acquisition by any
corporation pursuant to a reorganization, merger, statutory share exchange or
consolidation which would not be a Change of Control under subsection (iii) of
this Section 2(e); or

 

  (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened “election contest” or other actual or
threatened “solicitation” (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) of proxies or consents by or on behalf
of a person other than the Incumbent Board; or

 

  (iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation, unless, following such reorganization, merger, statutory share
exchange or consolidation, (A) more than fifty percent (50%) of, respectively,
the then-outstanding shares of common stock of the corporation resulting from
such reorganization, merger, statutory share exchange or consolidation and the
combined voting power of the then-outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, statutory share exchange or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, statutory share exchange or
consolidation, (B) no person (excluding the Company, any employee benefit plan

 

2



--------------------------------------------------------------------------------

 

(or related trust) of the Metavante Group or such corporation resulting from
such reorganization, merger, statutory share exchange or consolidation, WPM,
L.P., and any person beneficially owning, immediately prior to such
reorganization, merger, statutory share exchange or consolidation, directly or
indirectly, thirty-three percent (33%) or more of the Outstanding Company Common
Stock or Outstanding Company Voting Securities, as the case may be) beneficially
owns, directly or indirectly, thirty-three percent (33%) or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such reorganization, merger, statutory share exchange or
consolidation or the combined voting power of the then-outstanding voting
securities of such corporation, entitled to vote generally in the election of
directors, and (C) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger, statutory share
exchange or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or

 

  (iv)

Consummation of a complete liquidation or dissolution of the Company or the sale
or other disposition of all or substantially all of the assets of the Company,
other than to a corporation, with respect to which following such sale or other
disposition, (A) more than fifty percent (50%) of, respectively, the
then-outstanding shares of common stock of such corporation and the combined
voting power of the then-outstanding voting securities of such corporation and
the combined voting power of the then-outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no person (excluding the Company and
any employee benefit plan (or related trust) of the Metavante Group or such
corporation, WPM, and any person beneficially owning, immediately prior to such
sale or other disposition, directly or indirectly, thirty-three percent (33%) or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
thirty-three percent (33%) or more of, respectively, the then-outstanding shares
of common stock of such corporation or the combined voting power of the
then-outstanding

 

3



--------------------------------------------------------------------------------

 

voting securities of such corporation entitled to vote generally in the election
of directors, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Incumbent Board
providing for such sale of other disposition of assets of the Company.

Notwithstanding the preceding provisions of this subsection 2(e), no event shall
constitute a Change of Control if, immediately following such event, (x) WPM
beneficially owns, directly or indirectly, 25% or more of the Outstanding
Company Voting Securities (or, in the case of clauses (iii) and (iv) above,
voting securities of the entity resulting from the applicable event entitled to
vote generally in the election of directors), and (y) no person (other than the
Company or any employee benefit plan (or related trust) of the Metavante Group
or the resulting entity) owns, directly or indirectly, more Outstanding Company
Voting Securities (or, if applicable, voting securities of such resulting
entity) than WPM; provided, however, that the acquisition by WPM, or any “group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
including WPM, of beneficial ownership of fifty percent (50%) or more of either:
(i) the then-outstanding shares of Common Stock; or (ii) the combined voting
power of the Outstanding Company Voting Securities shall in any event constitute
a Change of Control.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Common Stock” or “Stock” shall mean the authorized and issued or unissued
common stock of the Company.

(h) “Committee” shall mean the Compensation Committee of the Board, unless the
Board designates a different Committee. Except as otherwise determined by the
Board, the Committee shall be so constituted as to permit grants to be exempt
from Section 16(b) of the Securities Exchange Act of 1934, as amended, by virtue
of Rule 16b-3 thereunder, as such rule is currently in effect or as hereafter
modified or amended, and to permit the Plan to comply with Section 162(m) of the
Code and any regulations promulgated thereunder, or any other statutory rule or
regulatory requirements. Notwithstanding the foregoing, the full Board (i) shall
act as the Committee with respect to any Awards granted to non-employee
directors and (ii) may grant Awards to Participants prior to the date on which
the Company becomes a separately traded public company.

(i) “Company” shall mean Metavante Holding Company, a Wisconsin corporation (to
be renamed Metavante Technologies, Inc.). Unless the context clearly indicates
otherwise, references to the Company shall also include Metavante Holding
Company’s direct and indirect subsidiaries, and partnerships and other business
ventures in which Metavante Holding Company or its direct or indirect
subsidiaries have a significant equity interest, as determined in the sole
discretion of the Committee. For purposes of defining whether a Participant is

 

4



--------------------------------------------------------------------------------

receiving stock of a “service recipient” under Section 409A of the Code and the
guidance thereunder, this definition of “Company” shall be deemed to include the
broadest definition of entities permissible under such guidance.

(j) “Effective Date” shall mean November 1, 2007.

(k) “Fair Market Value” shall mean the closing sale price of Common Stock on the
principal securities exchange on which the Common Stock is then listed for
trading as reported in the Midwest Edition of the Wall Street Journal on the
indicated date. If no sales of Common Stock were made on said exchange on that
date, “Fair Market Value” shall mean the closing sale price of Common Stock as
reported for the most recent preceding day on which sales of Common Stock were
made on said exchange, or, failing any such sales, such other market price as
the Board or the Committee may determine in conformity with pertinent law and
regulations of the Treasury Department. Notwithstanding the foregoing, the
Committee may determine Fair Market Value for an Option or SAR using an average
selling price during a specified period of 30 days or less, provided the
Committee must irrevocably specify the commitment to grant the stock right with
a purchase or grant price set using such an average selling price before the
beginning of the specified period. For this purpose, the average selling price
may be determined using the arithmetic mean of such selling prices on all
trading days during the specified period, or the average of such prices over the
specified period weighted based on the volume of trading of such stock on each
trading day during such specified period. If Fair Market Value is determined
using an average selling price, the Committee must designate the recipient of
the stock right, the number of shares of Common Stock that are subject to the
stock right, and the method for determining the purchase or grant price,
including the period over which the averaging will occur, before the beginning
of the specified averaging period.

(l) “Incentive Stock Option” shall mean an option to purchase shares of Common
Stock which complies with the provisions of Section 422 of the Code.

(m) “M&I Option” shall mean an option to purchase shares of common stock of
Marshall & Ilsley Corporation under an M&I Plan.

(n) “M&I Plans” shall mean the Marshall & Ilsley Corporation 1989, 1997, 2000
and 2003 Executive Stock Option and Restricted Stock Plans, 1993 Executive Stock
Option Plan and 2006 Equity Incentive Plan.

(o) “M&I Restricted Stock Award” shall mean an award of restricted stock with
respect to Marshall & Ilsley Corporation to an Employee of the Company under an
M&I Plan which was not vested as of the Effective Date.

(p) “Nonstatutory Stock Option” shall mean an option to purchase shares of
Common Stock which does not comply with the provisions of Section 422 of the
Code or which is designated as such pursuant to Section 7 of the Plan.

 

5



--------------------------------------------------------------------------------

(q) “Option” shall mean (i) with respect to an employee, an Incentive Stock
Option or Nonstatutory Stock Option granted to a Participant by the Committee
pursuant to Section 7 hereof and (ii) with respect to any non-employee, a
Non-Statutory Stock Option granted to a Participant by the Committee pursuant to
Section 7 hereof.

(r) “Participant” shall mean a current, prospective or former employee,
non-employee director or appropriate third party who provides services to the
Company to whom an Award has been made under the Plan.

(s) “Performance Goals” shall mean any goals the Committee establishes that
relate to one or more of the following with respect to the Company or any one or
more of its Subsidiaries or other business units, measured on an absolute basis
or in terms of growth or reduction: net sales; cost of sales; revenue; gross
income; net income; operating income; income from continuing operations;
earnings (including before taxes, and/or interest and/or depreciation and
amortization); earnings per share (including diluted earnings per share); price
per share; cash flow; net cash provided by operating activities; net cash
provided by operating activities less net cash used in investing activities; net
operating profit; ratio of debt to debt plus equity; return on shareholder
equity; return on capital; return on assets; operating working capital; average
accounts receivable; economic value added; customer satisfaction; operating
margin; profit margin; sales performance; sales quota attainment; new sales;
cross/integrated sales; client engagement; client acquisition; net promoter
score; internal revenue growth; and client retention. In the case of Awards that
the Administrator determines will not be considered “performance based
compensation” under Section 162(m) of the Code, the Committee may establish
other Performance Goals not listed in this Plan. The Performance Goals may
include a threshold level of performance below which no payment will be made (or
no vesting will occur), levels of performance at which specified payments will
be paid (or specified vesting will occur), and a maximum level of performance
above which no additional payment will be made (or at which full vesting will
occur).

(t) “Performance Stock” shall mean shares of Common Stock granted to a
Participant by the Committee pursuant to Section 7 hereof, which are subject to
restrictions related to the satisfaction of pre-established performance goals.

(u) “Performance Unit” shall mean a right to receive cash or one share of Common
Stock (or a combination of cash and Common Stock) granted to a Participant
pursuant to Section 7 hereof, which is conditioned upon the satisfaction of
pre-established performance goals.

(v) “Plan” shall mean the Metavante 2007 Equity Incentive Plan.

(w) “Restricted Stock” shall mean shares of Common Stock granted to a
Participant by the Committee pursuant to Section 7 hereof, which are subject to
restrictions set forth in an Award Agreement.

 

6



--------------------------------------------------------------------------------

(x) “Restricted Stock Unit” shall mean a right to receive one share of Common
Stock granted to a Participant pursuant to Section 7 hereof, subject to the
restrictions, if any, set forth in the Award Agreement.

(y) “SAR” shall mean a stock appreciation right with respect to one share of
Common Stock granted to a Participant pursuant to Section 7 hereof, subject to
the restrictions set forth in the Award Agreement.

(z) “Subsidiary” shall mean any corporation in which the Company or another
entity qualifying as a Subsidiary within this definition owns 50% or more of the
total combined voting power of all classes of stock, or any other entity
(including, but not limited to, partnerships and joint ventures) in which the
Company or another entity qualifying as a Subsidiary within this definition owns
50% or more of the combined equity thereof. For purposes of defining whether a
Participant is receiving stock of a “service recipient” under Section 409A of
the Code and the guidance thereunder, this definition of “Subsidiary” shall be
deemed to include the broadest definition of entities permissible under such
guidance.

(aa) “Substitute Award” shall mean: (i) an Award of an Option through the
conversion of an option granted to a Participant under an M&I Option Plan;
(ii) an Award of Restricted Stock in substitution for an M&I Restricted Stock
Award; and (iii) an Option Award, Restricted Stock Award or Restricted Stock
Unit Award issued in substitution for an option, restricted stock award or
restricted stock unit award granted by an entity which engages in a corporate
merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation involving the Company. Unless otherwise determined
by the Committee, Substitute Awards shall remain subject to the terms of the
plan under which they have been granted and the applicable award agreement.

(bb) “WPM” means collectively, WPM, L.P., a limited partnership organized by
Warburg Pincus Private Equity IX, L.P. (“WPM L.P.”), a global private equity
investment fund managed by Warburg Pincus LLC (“Warburg”) and any Affiliates of
WPM L.P. or Warburg.

3. Eligibility. Current and prospective employees, non-employee directors,
consultants or other persons who provide services to the Company eligible for an
Award under the Plan are those who hold, or will hold, positions of
responsibility and whose performance, in the judgment of the Committee or the
management of the Company (if such responsibility is delegated pursuant to
Section 6 hereof), can have a significant effect on the success of the Company.

4. Common Stock Available for Awards.

(a) Number of Shares. Subject to adjustment as provided in Section 15 hereof,
the number of shares that may be issued under the Plan for Awards and Substitute
Awards during the term of the Plan is 21,650,000 shares of Common Stock, which
may be treasury shares or authorized but unissued shares of

 

7



--------------------------------------------------------------------------------

Common Stock, or a combination of the two. For purposes of determining the
maximum number of shares of Common Stock available for issuance under the Plan,
(i) to the extent that any Award involving the issuance of shares of Common
Stock is forfeited, cancelled, returned to the Company for failure to satisfy
vesting requirements or other conditions of the Award, or otherwise terminates
without an issuance of shares of Common Stock being made thereunder, the shares
of Common Stock covered thereby will no longer be counted against the foregoing
maximum share limitation and may again be made subject to Awards under the Plan
pursuant to such limitation; (ii) upon the exercise of an SAR granted under the
Plan, the full number of SARs granted at such time shall be treated as shares of
Common Stock issued under the Plan, notwithstanding that a lesser amount of
shares or cash representing shares of Common Stock may have been actually issued
or paid upon such exercise; and (iii) shares of Common Stock withheld to satisfy
taxes and shares of Common Stock used to exercise an Option or SAR, either
directly or by attestation, shall be treated as issued hereunder.

(b) Incentive Stock Options. Subject to adjustment as provided in Section 15
hereof, up to 21,650,000 shares of Common Stock may be granted in the form of
Incentive Stock Options.

(c) Limits. Subject to adjustment as provided in Section 15 hereof, no
individual shall be eligible to receive Awards with respect to more than
2,000,000 shares of Common Stock reserved under the Plan during any calendar
year and the Company will not issue more than 5,412,500 shares of Restricted
Stock or Restricted Stock Units during the term of the Plan. For purposes of
determining the maximum number of these types of Awards available for grant
under the Plan and the limits applicable to individuals, any shares of
Restricted Stock which are forfeited to the Company, any Restricted Stock Units
which are forfeited to the Company and any Options which are not exercised,
shall be treated as Awards that have not been granted under the Plan.

(d) Securities Law Filings. The Company shall take whatever actions are
necessary to file required documents with the U.S. Securities and Exchange
Commission and any other appropriate governmental authorities and stock
exchanges to make shares of Common Stock available for issuance pursuant to
Awards.

5. Administration. The Plan shall be administered by the Committee, which shall
have full and exclusive power to interpret the Plan, to determine which persons
are Plan Participants, to grant waivers of Award restrictions, and to adopt such
rules, regulations and guidelines for carrying out the Plan as it may deem
necessary or proper, all of which powers shall be executed in the best interests
of the Company and in keeping with the objectives of the Plan. All
determinations made by the Committee regarding the Plan or an Award shall be
binding and conclusive as regards the Company, the Participants, and any other
interested persons.

 

8



--------------------------------------------------------------------------------

6. Delegation of Authority. Except to the extent prohibited by applicable law or
the applicable rules of a stock exchange on which the Common Stock is listed,
the Committee may delegate to the chief executive officer and to other senior
officers of the Company its duties under the Plan pursuant to such conditions or
limitations as the Committee may establish. Any such delegation may be revoked
by the Committee at any time.

7. Awards. The Committee shall determine the type or types of Award(s) to be
made to each Participant and shall set forth in the related Award Agreement the
terms, conditions and limitations applicable to each Award, including any
vesting requirements. Except to the extent an Award Agreement provides for a
different result (in which case the Award Agreement will govern and this
Section 7 of the Plan shall not be applicable), if the Participant’s employment
is terminated by the Company for a reason other than Cause within 2 years after
a Change in Control, (a) each outstanding non-performance based Stock Option,
Stock Appreciation Right, Restricted Stock and Restricted Stock Unit Award shall
automatically become fully and immediately vested, and (b) each
performance-based Award shall be vested at target (as defined in the Award
Agreement). Any vesting rules or rules governing the period in which to exercise
provided for in a Participant’s employment agreement or change of control
agreement shall govern an Award if more favorable to the Participant than the
vesting rules or rules governing the period in which to exercise otherwise
applicable under an Award Agreement or the Plan.

The types of Awards available under the Plan are those listed as follows in this
Section 7:

(a) Stock Option. A grant of a right to purchase a specified number of shares of
Common Stock the purchase price of which shall be not less than 100% of Fair
Market Value on the date of grant. In addition, the Committee may not reduce the
purchase price for Common Stock pursuant to an Option after the date of grant
without the consent of the Company’s shareholders, except in accordance with
adjustments pursuant to Section 15 hereof. Further, an Option may not be
exercisable for a period in excess of ten years from the date of grant. An
Option may be designated by the Committee in the Award Agreement as a
Nonstatutory Stock Option for all Participants or an Incentive Stock Option for
Participants who are employees. Unless otherwise provided by the Committee, an
Option shall become vested and exercisable over the four year period after the
Option is granted with the option with respect to 25% of the shares becoming
vested and exercisable one year after the date of grant and an additional 25%
becoming vested and exercisable on the second, third and fourth anniversaries of
the date of grant. An Incentive Stock Option, in addition to being subject to
applicable terms, conditions and limitations established by the Committee, shall
comply with Section 422 of the Code which, among other limitations and shall
provide that the aggregate Fair Market Value (determined at the time the option
is granted) of Common Stock for which Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year shall not exceed
$100,000. Incentive Stock Options shall be priced at not less than 100% of the
Fair Market Value on the date of the grant (110% in the case of a Participant
who is a 10% shareholder of the Company within the meaning of Section 422 of the
Code); and

 

9



--------------------------------------------------------------------------------

that Incentive Stock Options shall be exercisable for a period of not more than
ten years (five years in the case of a Participant who is a 10% shareholder of
the Company) from the date of grant. The other restrictions and conditions of
the Option will be established by the Committee and set forth in the Award
Agreement.

(b) Restricted Stock or Restricted Stock Unit Award. An Award of stock, or in
the case of a Restricted Stock Unit, a bookkeeping entry granting a Participant
the right to a share of Common Stock in the future, for some or no monetary
consideration, as the Committee may specify, and which may contain
transferability or forfeiture provisions including a requirement of future
services and such other restrictions and conditions as may be established by the
Committee and set forth in the Award Agreement. Except with respect to
Substitute Awards and an aggregate of fifty (50) shares of Common Stock that may
be granted to individuals who are instrumental to the completion of the
transactions resulting in the Company becoming a separately traded public
company, the restriction period for an employee shall not be less than three
years; provided that the award may vest in installments over the restriction
period. The Committee may grant fully vested Restricted Stock Units to
non-employee directors.

(c) SARs. A grant of the right to receive, upon exercise, the difference between
the Fair Market Value of a share of Common Stock on the date of exercise, and
the “Grant Value” of each SAR. The Grant Value shall be not less than 100% of
Fair Market Value on the date of grant, as set forth in the Award Agreement. The
Committee may not reduce the Grant Value after the date of grant without the
consent of the Company’s shareholders, except in accordance with adjustments
pursuant to Section 15 hereof. The difference between the Fair Market Value on
the date of exercise and the Grant Value, multiplied by the number of SARs
exercised (the “Spread”), shall be paid in shares of Common Stock which have a
Fair Market Value equal to the Spread, provided, however, that any fractional
share shall be paid in cash. Notwithstanding the foregoing, the Company, as
determined in the discretion of the Committee, shall be entitled to elect to
settle its obligation arising out of the exercise of an SAR by the payment of
cash equal to the Spread, or by the issuance of a combination of shares of
Common Stock and cash, in the proportions determined by the Committee, which
have a Fair Market Value equal to the Spread. Unless otherwise provided in the
applicable Award Agreement, an SAR shall become vested and exercisable over the
four year period after the SAR is granted with the stock appreciation right with
respect to 25% of the shares being vested and exercisable one year after the
date of grant and an additional 25% becoming vested and exercisable on the
second, third and fourth anniversaries of the date of grant. The other
restrictions and conditions of the SARs will be established by the Committee and
set forth in the Award Agreement, provided that the period for which an SAR may
be exercisable shall not exceed ten years from the date of grant.

(d) Performance Stock or Performance Unit Award. A grant of a right to receive
shares of Common Stock, or in the case of a Performance Unit Award, a

 

10



--------------------------------------------------------------------------------

right to receive the increase in value of each unit in relation to the Fair
Market Value of one or more shares of Common Stock if predetermined conditions
are satisfied. The Committee may condition the grant of a Performance Stock
Award or a Performance Unit Award upon the attainment of Performance Goals so
that the grant qualifies as “performance-based compensation” within the meaning
of Section 162(m) of the Code or Section 409A of the Code. In no event shall the
performance period be less than one year. The Committee may also condition the
grant of a Performance Stock Award or Performance Unit Award upon such other
conditions, restrictions and contingencies as the Committee may determine.

Notwithstanding the foregoing, a Substitute Award of Options or SARs may be made
under this Plan where the purchase price of the stock purchased through an
Option or the grant price of the SAR is below Fair Market Value at the time of
the Award provided: (i) the purchase price of the stock purchased through the
option or the grant price of the stock appreciation right was at least equal to
the fair market value of the stock (within the meaning of Code Section 409A and
422) at the time the stock appreciation right or option for which the Substitute
Award is being made was originally granted; and (ii) the substitution complies
with the requirements of Code Section 409A or Code Section 424, as applicable,
with respect to the substitution of Options or SARs. Also notwithstanding the
foregoing, a Substitute Award of Restricted Stock or Restricted Stock Units may
be granted with a restriction period of less than 3 years provided: (i) the
restriction period is at least 3 years from the date the restricted stock or
restricted stock units for which the Substitute Award is being made were
originally granted; and (ii) the value of the Award is substantially equivalent
to the value of the award for which the substitution is being made.

8. Deferred Payment of Awards. The Committee may permit selected Participants to
elect to defer payments of some or all types of Awards in accordance with
procedures established by the Committee and set forth in the applicable Award
Agreement at the time of grant which is intended to permit such deferrals to
comply with applicable requirements of the Code, including Section 409A of the
Code. If an Award Agreement does not provide for deferral elections, no such
election shall be later permitted. Dividends or dividend equivalent rights may
only be extended to and made part of any Award of Restricted Stock or Restricted
Stock Units, subject to such terms, conditions and restrictions as the Committee
may establish. The Committee may also establish rules and procedures for the
crediting of dividend equivalents for deferred payments of Restricted Stock or
Restricted Stock Units.

9. Payments to Specified Employees. Notwithstanding any provision of the Plan to
the contrary, if (i) an Award is considered deferred compensation subject to the
provisions of Section 409A of the Code, (ii) payment under such Award could be
triggered by a separation from service and (iii) the Participant who has been
granted the Award is a specified employee, any and all amounts payable in
connection with such Award that would (but for this sentence) be payable within
six months following such separation from service, will instead be paid on the
date that follows the date of such separation from service by six (6) months.
For purposes of the preceding sentence, “separation from service” will be
determined in a manner consistent with subsection

 

11



--------------------------------------------------------------------------------

(a)(2)(A)(i) of Section 409A of the Code and the term “specified employee” will
mean an individual determined by the Committee to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A of the Code.

10. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under a Stock Option shall be paid in full at the time of the exercise
in cash or by means of tendering Common Stock, either directly or by
attestation, valued at Fair Market Value on the date of exercise, or any
combination thereof.

11. Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery or vesting of
shares under the Plan, an appropriate number of shares for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes, but in
no event in excess of the minimum withholding required by law. The Company may
defer making delivery with respect to Common Stock obtained pursuant to an Award
hereunder until arrangements satisfactory to it have been made with respect to
any such withholding obligation. If Common Stock is used to satisfy tax
withholding, such stock shall be valued based on the Fair Market Value when the
Nonstatutory Stock Option or SAR is exercised or the Restricted Stock or
Performance Stock vests. In the case of Restricted Stock Units or Performance
Units, such stock will be valued when the Restricted Stock Units or Performance
Units are paid to a Participant, in the case of income tax withholding, or when
the Restricted Stock Units or Performance Units vest, in the case of employment
tax withholding, unless applicable law requires a different time for
withholding. Shares of Common Stock used to satisfy tax withholding obligations
shall be treated as issued for purposes of determining the number of shares
remaining for grant of Awards pursuant to Section 4 hereof.

12. Amendment or Discontinuance of the Plan. The Board may, at any time, amend
or terminate the Plan; provided, however, that

(a) no amendment or termination may, in the absence of written consent to the
change by the affected Participant (or, if the Participant is not then living,
the affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board, except (i) to the extent necessary for
Participants to avoid becoming subject to penalties and/or interest under
Section 409A of the Code or (ii) to the extent that the Company wishes to
terminate the Plan by paying out the value of all Awards (vested and non vested)
to Participants in connection with the Change of Control for adjustments
permitted under Section 15 hereof; and

(b) the Board may not, without further approval of the shareholders, adopt any
amendment to the Plan for which shareholder approval is required under tax,
securities or any other applicable law or the listing standards of the principal
securities exchange on which the Common Stock is then listed for trading. In
addition, the Board may not reduce the exercise price of an Option or the Grant
Value of an SAR without the consent of the Company’s shareholders, except in
accordance with the adjustments pursuant to Section 15 hereof; and

 

12



--------------------------------------------------------------------------------

(c) unless determined otherwise by the Committee, any such modification or
amendment shall be made in a manner that will enable an Award intended to be
exempt from Section 409A of the Code to continue to be so exempt, or to enable
an Award intended to comply with Section 409A of the Code to continue to so
comply.

13. Termination of Employment or Service. If the employment of a Participant
terminates, other than pursuant to subsections (a) and (b) of this Section 13,
all unexercised, deferred and unpaid Awards shall terminate 90 days after such
termination of employment or service, unless the Award Agreement or an
employment agreement or change of control agreement provides otherwise, and
during such 90-day period shall be exercisable only to the extent provided in
the Award Agreement. Notwithstanding the foregoing, (i) if a Participant’s
employment is terminated for Cause, to the extent the Award is not effectively
exercised or has not vested prior to such termination, it shall lapse or be
forfeited to the Company immediately upon termination and (ii) a non-employee
director’s Option shall terminate upon the earlier of the tenth anniversary of
the date of grant or the third anniversary of the termination of the
Participant’s service as a director. In all events, an Award will not be
exercisable after the end of its term as set forth in the Award Agreement.

(a) Resignation in the Best Interests of the Company. When a Participant resigns
from the Company and, in the judgment of the chief executive officer or other
senior officer designated by the Committee, the acceleration and/or continuation
of outstanding Awards would be in the best interests of the Company, the
Committee may authorize, where appropriate taking into account any regulatory or
accounting implications of such action, the acceleration and/or continuation of
all or any part of Awards granted prior to such termination. Notwithstanding the
foregoing if an Award is considered Deferred Compensation within the meaning of
Code Section 409A or is intended to be performance based compensation within the
meaning of Code Section 162(m) the discretion otherwise permitted by this
Section shall not applicable.

(b) Death or Disability of a Participant.

 

  (i) In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period specified in the Award Agreement within which
to receive or exercise any outstanding Award held by the Participant under such
terms, and to the extent, as may be specified in the applicable Award Agreement.
Rights to any such outstanding Awards shall pass by will or the laws of descent
and distribution in the following order: (A) to beneficiaries so designated by
the Participant; if none, then (B) to a legal representative of the Participant;
if none, then (C) to the persons entitled thereto as determined by applicable
law or, absent applicable law, a court of competent jurisdiction.

 

13



--------------------------------------------------------------------------------

  (ii) In the event a Participant is deemed by the Company to be disabled within
the meaning of the Award Agreement, or, absent a definition therein, the
Company’s long-term disability plan, the Award shall be exercisable for the
period, and to the extent, specified in the Award Agreement. Awards and rights
to any such Awards may be paid to or exercised by the Participant, if legally
competent, or a legally designated guardian or representative if the Participant
is legally incompetent by virtue of such disability.

 

  (iii) After the death or disability of a Participant, the Committee may in its
sole discretion at any time (A) terminate restrictions in Award Agreements;
(B) accelerate any or all installments and rights; and (C) instruct the Company
to pay the total of any accelerated payments in a lump sum to the Participant,
the Participant’s estate, beneficiaries or representative, notwithstanding that,
in the absence of such termination of restrictions or acceleration of payments,
any or all of the payments due under the Awards might ultimately have become
payable to other beneficiaries. Notwithstanding the foregoing, if an Award is
considered deferred compensation subject to the provisions of Section 409A of
the Code, the Committee shall not have the discretion otherwise provided under
this provision.

 

  (iv) In the event of uncertainty as to interpretation of or controversies
concerning this subsection (b) of Section 13, the Committee’s determinations
shall be binding and conclusive on all interested parties.

(c) No Employment or Service Rights. The Plan shall not confer upon any
Participant any right with respect to continuation of employment by the Company
or service as a director, nor shall it interfere in any way with the right of
the Company to terminate any Participant’s employment at any time.

14. Nonassignability. Except as provided in subsection (b) of Section 13 and
this Section 14, no Award or any other benefit under the Plan shall be
assignable or transferable, or payable to or exercisable by anyone other than
the Participant to whom it was granted. Notwithstanding the foregoing, the
Committee (in the form of an Award Agreement or otherwise) may permit Awards,
other than Incentive Stock Options, to be transferred to members of the
Participant’s immediate family, to trusts for the benefit of the Participant
and/or such immediate family members, and to partnerships or other entities in
which the Participant and/or such immediate family members own all the equity
interests. For purposes of the preceding sentence, “immediate family” shall mean
a Participant’s spouse, issue and spouses of his issue.

15. Adjustments. In the event of any change in the outstanding Common Stock of
the Company by reason of a stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, or similar event, the
Committee shall make or provide

 

14



--------------------------------------------------------------------------------

for such adjustment in the (a) the number of shares of Common Stock (i) reserved
under the Plan, (ii) available for Incentive Stock Options, (iii) for which
Awards may be granted to an individual Participant, and (iv) covered by
outstanding Awards denominated in stock, (b) the stock prices related to
outstanding Awards; and (c) the appropriate Fair Market Value and other price
determinations for such Awards, as the Committee in its sole discretion deems to
be equitable. In the event of any other change affecting the Common Stock or any
distribution (other than normal cash dividends) to holders of Common Stock, such
adjustments as may be deemed equitable by the Committee, including adjustments
to avoid fractional shares, shall be made to give proper effect to such event.
In the event of a corporate merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation, the Committee shall be
authorized to issue or assume awards, whether or not in a transaction to which
Section 424(a) of the Code applies, by means of substitution of new Awards for
previously issued awards or an assumption of previously issued awards provided
such issuance or assumption complies with any applicable requirements of this
Plan and Code Section 409A with respect to the substitution of options and SARs.
Any adjustment, waiver, conversion or other action taken by the Committee under
this Section 15 shall be conclusive and binding on all Participants, the Company
and their successors, assigns and beneficiaries.

16. Notice. Any notice to the Company required by any of the provisions of the
Plan shall be addressed to the director of human resources or to the chief
executive officer of the Company in writing, and shall become effective when it
is received by the office of either of them. Any notice to a Participant shall
be addressed to the Participant at his last known address as it appears on the
Company’s records.

17. Unfunded Plan. The Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to Common Stock
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any Common Stock,
nor shall the Plan be construed as providing for such segregation, nor shall the
Company, the Board or the Committee be deemed to be a trustee of any Common
Stock to be granted under the Plan. Any liability of the Company to any
Participant with respect to a grant of Common Stock or rights thereto under the
Plan shall be based solely upon any contractual obligations that may be created
by the Plan and any Award Agreement; no such obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by the Plan.

18. Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Wisconsin without
giving effect to its conflicts of law provisions.

19. Termination Dates. The Plan shall terminate exactly ten years from the
Effective Date subject to earlier termination by the Board pursuant to
Section 12, after which no Awards may be made under the Plan, but any such
termination shall not affect Awards then outstanding or the authority of the
Committee to continue to administer the Plan.

 

15



--------------------------------------------------------------------------------

20. Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant pursuant to an Award shall not be deemed a part of
such Participant’s regular, recurring compensation for purposes of the
termination or severance plans of the Company and shall not be included in, nor
have any effect on, the determination of benefits under any other employee
benefit plan, contract or similar arrangement, unless the Committee expressly
determines otherwise.

 

16